Brannon, Judge,

(dissenting):

Were it the case of a deed of trust for an ordinary debt, I would have no question; but it is purchase money. When a conveyance is made, and at the same time, as part of the transaction, a deed of trust for purchase money is given, it is the same as the reservation of a lien in the conveyance. Roush v. Miller, 39 W. Va. 638. As there said, it is only another mode of retaining a lien. Indeed, I may say it is more forceful, because it is an agreement to sell for the lien, a pledge. Here is a covenant of general warranty, not broken by the existence of incumbrances. Our cases settle that in a suit to enforce a reserved vendor’s lien, the creditor cannot be required to make prior judgment lienors parties. Neely v. Ruley, 26 W. Va. 686; Arnold v. Coburn, 32 Id. 272. In fact, this Court has said that there should not be a convention of lienors in such a suit. Moreland v. Metz, 24 W. Va. 119. If there is a defect of title, there could be no question that injunction lies, as a covenant of general warranty applies to that; but we have not defect of title, but an incumbrance, and no covenant against incum-brances. ' A general warranty is not. Cain v. Fisher, 57 W. Va. 492. I apprehend that, the cases sustaining injunction were nearly all not vendor’s liens, or where there was other covenant than warranty. I incline to think that the weight of authority is with me. There may be some the other way. By English law no injunction would lie; but it is said the Virginia law is more liberal in enjoining before eviction for bad title. See Judge GreeN’s opinion in Walmsley v. Stalnaker, 24 W. Va., p. 222. There is some authority against me. I myself *233wrote in McClaugherty v. Croft, 43 W. Va., p. 272, that equity will relieve even against purchase money if the title be defective, or a suit to subject it to a lien be pending, or if there are in-cumbrances and the vendor insolvent. If the vendor is insolvent I would not question. Equity would not make one pay purchase Money, if the covenant is worthless. But in saying that purchase money cannot be enforced if a suit to enforce a prior lien is pending, did I not make the expression too broad? Judge Tucker said an incumbrance would do, as will be seen in Walmsley v. Stalnaker, 24 W. Va., p. 222. If the language in McClaugherty v. Croft, supra, was borrowed from Kinports v. Rawson, 29 W. Va. 487, it is not warranted, as that was a case of defect of title. I find on further examination that the cases cited in the McClmgherty Case do not justify the statement that equity will not enforce payment of purchase money if a suit is pending “to subject it (the land) to a lien.” Neely v. Ruley, 26 W. Va. 686, and other cases make insolvency of the grantor essential where there are mere liens for equity relief. I think I better expressed the rule in Jackson v. Land Association, 51 W. Va. 482, limiting relief to defect of title. So with Bennett v. Pierce, 45 W. Va. 654. I see a clear opinion by Judge SaNdeRS as to relief against purchase money for bad title in Harvey v. Ryan, 59 W. Va. 134. Its statement of the rule does not include mere liens as constituting ground for restraint of collection. The fact that the incumbrance is unsettled in amount does not convert a covenant of warranty to one against incumbrances. Of course, .there is no question in a suit for purchase money under an executory contract. Shall this vendor be refused his specific pledge? Iiow long will he be tied up? I apprehend that no one will say that in this equity suit the court will oust the other court which has the case of attachment, and try whether the attachment creditor has right to recovery and how much. If not, then the owner of this purchase money must await the motion of the parties in the attachment suit, over which he has no power. Interest accumulates, the property goes down, and the vendor loses part of his debt, he is sacrificed to prevent possible sacrifice of the grantee who has failed to provide himself with a covenant against incumbrances. The rule that equity will enjoin sale under a deed of trust where *234prior liens are doubtful for any reason does not apply in this case of a deed of trust operating as if the lien were retained in the conveyance.